DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-46 in the reply filed on 3/31/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 47-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Instant claim 46 recites means for contacting an aqueous fluid with an aluminum metal, means for controlling a rate of release of aluminum ions, and means for removing precipitated ettringites.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The instant specification does not explicitly recite the claimed “means” terms, but sufficiently clearly connects the claimed functions to structures.  Regarding the means for contacting an aqueous fluid with an aluminum metal, the specification [52] teaches the use of a reactor.  Regarding the means for removing precipitated ettringites, the specification [69] teaches various filtration and related techniques may be used, such as DAF, belt filters, settlers, centrifuges, etc.
Regarding the means for controlling a rate of release of aluminum ions, the specification [32] connects this function with further functions i.e. monitoring concentrations, controlling amount of base/pH adjustment, conductivity, temperature, and the like.  The specification does not explicitly connect this with particular structures, although the relevant structures e.g. sensors, sources of reagent, and heater devices are elsewhere taught as part of the control system [78].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11, 13-15, 33, 34, 37-42, and 46 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Elson et al (US PGPub 2014/0116954 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Elson et al in view of Ergang et al (WO 2016/036390 A1), optionally in view of Trevino et al (Chromium (VI) Reduction Kinetics by Zero-valent Aluminum) and/or Ren et al (Enhancing surface corrosion of zero-valent aluminum…).
With respect to claim 1, Elson teaches a substantially similar process for removing ions from an aqueous fluid i.e. removing oxyanions from an aqueous fluid by contacting the fluid with an aluminum metal at an elevated pH that will cause aluminum ions to be released [Abs, 0039] and, depending upon the compositions involved, may produce ettringite precipitates [0011].  Such precipitate is then removed from the system by any of various separation methods [0049].
Elson teaches that aluminum ion release occurs based upon an elevated pH, which is provided to the system by a adding a suitable base or electrolyzing the fluid [0020].  Given the broadest reasonable interpretation, and absent further required details, such steps would therefore constitute controlling a rate of release of the aluminum ions from the aluminum metal, because such release is positively controlled (at minimum, allowed) by adjusting pH to a suitable level.  Examiner notes that Elson provides for continuous operation with continuous pH adjustment as a potential embodiment of the invention [0050].

It would have been obvious to one of ordinary skill in the art to actively control the rate of aluminum ion release in Elson’s taught system during operation because, as in Ergang, active control of e.g. cation concentration is useful to ensure effective oxoanion removal even when conditions might change during processing.
Finally, examiner notes that the corrosion behavior of aluminum metal (i.e. zero-valent aluminum – ZVAl) has been examined under a variety of conditions e.g. for water treatment contexts, and in view of the prior art it would be recognized that such corrosion (and, therefore, in line with the teachings of Ergang, the dosage of metal cations employed for oxoanion removal) may be controlled by controlling such various conditions.  Trevino examines the use of ZVAl for reduction of chromate [Abs] and that the corrosion rate of the ZVAl (i.e. the generation of the Al cations) positively correlates with reaction temperature pg. 2559, sec. b; Fig. 1].  Similarly, Ren teaches degradation of organics using ZVAl under various conditions, and teaches that the corrosion rate may show increase at increasing pH as well as at increasing ZVAl concentrations [Abs, pg. 352 sec. 3.1.2, Fig. 2; pg. 356, sec. 3.3.3, Fig. 9].
As such it would be recognized that, when employing ZVAl (aluminum metal) in a system such as Elson’s, it would be possible to control cation dosage (as suggested by Ergang) but controlling conditions such as temperature, aluminum metal concentration, and pH.
With respect to claim 2, Elson teaches the same oxyanions e.g. sulfate, chromate, carbonate, and the like [0015].
With respect to claims 3 and 4, Elson teaches examples treating fluids in which the oxyanion concentration before treatment is within the claimed range e.g. 1800 mg/L [Table 1], values obtained by measuring concentration before treatment.
Additionally or alternatively, measuring concentration before treatment would have been obvious in view of Ergang e.g. to establish initial dosing requirements in a manner that is responsive to conditions.
With respect to claims 5 and 6, Elson teaches examples in which oxyanion concentration after treatment is measured, and between 5% and 100% of the oxyanions are removed [Table 1] e.g. roughly 91% removed in Sample 1 (~1650 mg/L removed from an ~1800 mg/L starting value).
With respect to claim 7, Elson teaches the same sources of aluminum e.g. scrap, pellets, shot, and the like [0035].
With respect to claims 8 and 11, Elson teaches that the pH may be raised by adding e.g. calcium hydroxide [0020, 0022].
With respect to claims 13-15, Elson teaches the same bases e.g. sodium hydroxide, calcium hydroxide, ammonium hydroxide, and the like [0020] and teaches that pH may be raised to high levels e.g. 12 or greater e.g. to disinfect [0019]; in examples, the pH is raised to 12.4 [0053] using hydrated lime (calcium hydroxide), which would also be a source of calcium ions.
With respect to claims 22-25, Elson teaches that the system may include suitable mixers consistent with the claim requirements e.g. drum mixers, vortex mixers, agitators, etc. [0037] which may be operated at a sufficient speed to remove precipitate from the surface of the aluminum metal.  Further, Elson teaches that inert materials may be employed to abrade the surface of the metal for the same purpose [0038].  As best understood this satisfies the broadest reasonable interpretation of the claims.
With respect to claims 33 and 34, as above Elson teaches adjusting the pH to a high level to allow aluminum ions to be released, which given the broadest reasonable interpretation may be considered controlling the rate of release.  As above, pH levels of 12 or higher e.g. 12.4 in examples are taught.
Additionally or alternatively, as in Ergang it would have been obvious to one of ordinary skill in the art to adjust cation concentration while monitoring conditions e.g. to compensate for any changes that might occur.  Because the cations taught by Elson are released from metal via raised pH, in view of Ergang it would have been obvious to control pH at least to ensure that conditions suitable for cation release are maintained.
With respect to claims 37 and 38, Elson teaches separating precipitate via various filtration processes including flotation, filtration, centrifugation, settling, and the like [0045].
With respect to claims 39-42, Elson teaches that pH can be adjusted after precipitate is removed e.g. by addition of CO2 e.g. to a pH range of 6-8 [0046-0047].
With respect to claim 46, Elson teaches substantially similar structures and processes as above, including means for contacting e.g. suitable reactor chambers [0033-0034], means for controlling release i.e. suitable mixing chambers and bases for pH adjustment, or electrodes for pH adjustment in electrolyzing chambers [0020-0021, 0023], and means for removing precipitated ettringites e.g. various filtration or separation structures as discussed above.
means for controlling e.g. sensors for monitoring, and controls for dosing, pH adjustment, temperature adjustment, etc. would have been obvious to include for the reasons discussed above.

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al in view of Smith et al (US PGPub 2013/0319951 A1), or over Elson et al in view of Ergang et al (and optionally in view of Trevino et al and/or Ren et al), further in view of Smith et al.
Elson teaches as above, including adding a source of calcium e.g. hydrated lime or the like.  Elson is silent to the specific amount of calcium added i.e. to base it on the amount of oxyanions present or being removed, or to provide a 2:1 ratio of calcium:oxyanion (or correspondingly 0.5:1 ratio of oxyanions:calcium).
However, as above Elson teaches production of ettringite, which are understood to contain a calcium:oxyanion ratio of 2:1 (where the oxyanion is SO4).  Smith teaches removal of sulfate and other ions from water at pH 11-12.5 by addition of a source of aluminum and a source of calcium [Abs] ot produce ettringite, and teaches that the reagents should be added to produce approximately a stoichiometric ratio of Ca:Al:S i.e. roughly 6:2:3 [0025], which would correspond to the claimed calcium:oxyanion ratio when sulfate is the primary oxyanion.
As such, it would have been obvious to one of ordinary skill in the art to provide similar amounts in Elson’s taught system, i.e. roughly stoichiometric amounts, to produce ettringite without wasting reagents.  Further, the specific dosing amount may be considered an obvious optimization for one of ordinary skill in the art in view of such reactions.
 Claims 17, 18, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al in view of Ergang et al (and optionally in view of Trevino et al), further in view of Ren et al.
Elson teaches as above including substantially the same types of aluminum metal sources for treatment.  Elson is silent to the surface area of the metal being employed i.e. in relation to the amount of oxyanions employed.
	However, as above, Ren teaches that increasing ZVAl dosing can increase corrosion rate in similar systems, and further that this is driven by a proportional increase in the reactive surface area of ZVAl [pg. 357] at least up to a point.
	It would have been obvious to one of ordinary skill in the art, when employing aluminum metal (i.e. ZVAl) as an aluminum source as in Elson, to optimize the surface area of the ZVAl (and, generally, the amount of aluminum metal added) relative to the oxyanions because, as in Ren, this has a result-effective relationship with the corrosion (i.e. ion generation rate) and, as in Ergang, controlling the cation dosage during operation is desirable e.g. to maintain desirable levels during operation.
Claims 19-21, 26-28, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al in view of Ergang et al (and optionally in view of Trevino et al and/or Ren et al).
With respect to claims 19 and 20, see the rejection of claim 1 above.  Elson teaches treating with aluminum metal to remove oxyanions via ettringite precipitation, but does not explicitly teach monitoring the claimed conditions e.g. temperature, conductivity, pH or the like, and controlling ion release rate based on these.
However, as above Ergang teaches that it may be desirable to control cation dosage in a similar process for oxoanion removal by monitoring conditions [Abs] such as the amount of oxoanion in the fluid [0040], although electrical conductivity is also contemplated [0045, 0050].  Additionally, as discussed above, the temperature and pH would further be recognized as parameters which may control aluminum ion generation (ZVAl corrosion) and would therefore similarly have been obvious to measure e.g. in view of Trevino and Ren.
With respect to claim 21, as above the aluminum cation concentration (and, therefore, generation rate) may be considered a result effective variable at least in view of Ergang, such that optimization of the rate of release would have been obvious as further discussed above.  The specific claimed rate would therefore have been obvious to one of ordinary skill in the art as a matter of optimization.
	With respect to claims 26-28, as above it would have been obvious to actively monitor properties of the system such as ion concentration, conductivity, or even temperature or pH, in view of Ergang (and/or Trevino and Ren).  Because, as above, Elson teaches that agitation and abrading may be employed to maintain access to the aluminum metal, it would have been obvious to control such processes specifically in response to measured conditions (which, as in Ergang, may be used to control operational parameters such as cation dosing) because surface access would drive generation of cations.
	With respect to claims 35 and 36, as above in view of Ergang it would have been obvious to control the system to ensure that the cation dosage (i.e. aluminum ion generation rate) is sufficient to meet oxyanion demand from the incoming fluid.  While Ergang suggests controlling the addition of chemicals such as cation sources, controlling the dosage rate of the oxyanions (by controlling the feed rate of fluid) would have been an obvious variation, because in either case the purpose is to match the relative amounts of the two reagents.  The specific feed rate would have been an obvious engineering choice to control the addition rate of oxyanions e.g. depending upon the concentration and the like.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al in view of Ergang et al (and optionally in view of Ren et al), further in view of Trevino et al.
	See the rejections above.  Elson teaches treatment to remove oxyanions and produce ettringite using aluminum metal under conditions which generate aluminum cations, and in view of Ergang it would have been obvious to actively control e.g. cation dosing (by controlling cation generation) based on sensed conditions, to maintain optimal values.
.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Elson et al, or over Elson et al in view of Ergang et al (and optionally in view of Trevino et al and/or Ren et al).
Elson teaches as above including dosing with CO2 to adjust pH after precipitant separation to reach target pH e.g. 6-8.  Elson is silent to the specific amount of CO2 to add.
However, controlling the amount of a reagent such as CO2 to add to effect a desired pH change would have been an obvious optimization for one of ordinary skill in the art, because the CO2 is specifically added for the purpose of adjusting pH in a particular manner.
Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Elson et al in view of Ergang et al (and optionally in view of Ren et al), further in view of Trevino et al, Czech et al (Hydrogen generation through massive corrosion of deformed aluminum in water), and Wain et al (US PGPub 2016/0069220 A1).
Elson teaches as above but is silent to the production of hydrogen gas, or to the capture of hydrogen gas e.g. for heating or the like.
However, Czech teaches that aluminum e.g. ZVAl may participate in water splitting reactions to generate hydrogen gas [pg. 1029] e.g. in strong alkaline conditions, such that at minimum hydrogen gas production would be expected and/or understood to occur in Elson’s taught process under such conditions.  Further, Wain teaches water treatment processes and waste heat recovery systems [Abs] 
In view of the above, it would have been obvious to one of ordinary skill in the art to provide suitable structures to capture and burn hydrogen gas which may be produced by the process taught by Elson (e.g. during aluminum corrosion), to provide heat to the system e.g. for temperature control when desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777